                  Case 20-11518-KBO         Doc 371     Filed 11/04/20     Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         Chapter 11
    In re
                                                         Case No. 20-11518 (KBO)
    KLAUSNER LUMBER TWO LLC,

                           Debtor.1                      Re: D.I. 305

        CERTIFICATE OF NO OBJECTION REGARDING THE FIRST MONTHLY
           APPLICATION OF DONLIN, RECANO & COMPANY, INC., FOR
       COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
                EXPENSES AS ADMINISTRATIVE ADVISOR TO THE
          DEBTOR FOR THE PERIOD JULY 8, 2020 THROUGH JULY 31, 2020

                   The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht

& Tunnell LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading

to the First Monthly Application of Donlin, Recano & Company, Inc., for Compensation for

Services Rendered and Reimbursement of Expenses as Admnistrative Advisor to the Debtor for the

Period July 8, 2020 Through July 31, 2020 [D.I. 305] (the “Application”), filed on October 12,

2020.

                   The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in this case and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than November 3, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”).

                   Accordingly, pursuant to the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses for Retained Professionals [D.I. 235] entered on

September 14, 2020, the Debtor is authorized to pay the amount indicated below.



1
            The last four digits of the Debtor’s EIN are 4897. The Debtor’s mailing address is P.O.
            Box C, Redding Ridge CT, 06876.
             Case 20-11518-KBO           Doc 371     Filed 11/04/20    Page 2 of 2




    (1) Total Fees         (2) Total Expenses          (3) 80% of           Total Debtors are
      Requested                Requested             Requested Fees         Authorized to Pay
                                                                               ( (2) + (3) )

      $15,815.00                 $0.00                  $12,652.00              $12,652.00

              WHEREFORE, Donlin, Recano & Company, Inc. respectfully requests that the

Application be approved.

 Dated: November 4, 2020                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
        Wilmington, Delaware
                                         /s/ Nader A. Amer
                                         Robert J. Dehney (No. 3578)
                                         Eric D. Schwartz (No. 3134)
                                         Daniel B. Butz (Bar No. 4227)
                                         Nader A. Amer (Bar No. 6635)
                                         1201 North Market Street, 16th Floor
                                         P.O. Box 1347
                                         Wilmington, Delaware 19899-1347
                                         Telephone: (302) 658-9200
                                         Facsimile: (302) 658-3989
                                         Email: dbutz@mnat.com
                                                namer@mnat.com

                                         - and -

                                         WESTERMAN BALL EDERER MILLER ZUCKER
                                         & SHARFSTEIN, LLP
                                         Thomas A. Draghi (admitted pro hac vice)
                                         Alison M. Ladd (admitted pro hac vice)
                                         1201 RXR Plaza
                                         Uniondale, NY 11556
                                         Tel: 516-622-9200
                                         Email: tdraghi@westermanllp.com
                                                aladd@westermanllp.com

                                         Counsel for Debtor and Debtor in Possession
